Exhibit 21 BRISTOW GROUP INC. Subsidiaries of the Registrant as of March 31, 20071 Company Place of Incorporation Percentage of Stock Owned Air Logistics of Alaska, Inc. Alaska 100 % Air Logistics, L.L.C. Louisiana 100 % Aircopter Maintenance International, Inc. Panama 49 % Airlog International, Inc. Panama 100 % Airlog International. Ltd Delaware 100 % ALN, Inc. Delaware 100 % Atyrau-Bristow Airways Services Kazakhstan 49 % * Aviashelf Russia 48.5 % * Brilog Leasing Limited Cayman Islands 100 % Bristow Aviation Holdings Limited England 49 % Bristow Caribbean Ltd. Trinidad/Tobago 40 % * Bristow Helicopters Group Limited England 49 % Bristow Helicopters Australia Pty. Ltd Australia 49 % Bristow Helicopters BV Netherlands 49 % Bristow Helicopters. Inc. Connecticut 100 % Bristow Helicopters International Limited England 49 % Bristow Helicopters Leasing Limited England 51 % * Bristow Helicopters Limited England 49 % Bristow Helicopters Nigeria Limited Nigeria 40 % * Bristow Helicopters Singapore Pte. Limited Singapore 49 % Bristow International Limited England 100 % Bristow Management Services Pty Limited Australia 49 % Bristow Technical Services, Ltd England 49 % British International Aviation (Guernsey) Limited Guernsey 49 % Caledonian Helicopters Ltd England 49 % COHC General Aviation Maintenance & Engineering Co. Limited China 18 % * FB Australia Pty Limited Australia 50 % * FB Heliservices Limited England 50 % * FB Leasing Limited England 50 % * FB Limited England 50 % * Grasso Corporation Delaware 100 % Grasso Production Management Texas 100 % Helicopter Leasing Associates, L.L.C. Louisiana 50 % Heliservicio Campeche S.A. de C.V. Mexico 49 % Hemisco Helicopters International, Inc. Panama 49 % Irish Helicopters (Shannon) Limited. Ireland 49 % Kingsmill Insurance Company Limited Guernsey 49 % Lindair (Europe) Limited England 49 % Lufttransport AS Norway 49 % * Lufttransport AB Sweden 49 % * Medic Systems, Inc. Delaware 100 % Norsk Helikopter AS Norway 49 % * Offshore Logistics International, Inc. Panama 100 % Pan African Airlines Nigeria Ltd. Nigeria 50 % Petroleum Air Services Egypt 25 % Rotorwing Leasing Resources, LLC. Louisiana 49 % Sakhalin Bristow Air Services Limited England 51 % * Servicio de Vulo Y Maintenance HC de CV Mexico 49 % Turkmenistan Helicopters Limited Turkmenistan 51 % * United Helicopters Limited England 49 % Viscom Limited Scotland 25 % * *Percentage owned by Bristow Helicopters Limited 1 Also includes certain consolidated and unconsolidated affiliates of the registrant as of March 31, 2007.
